Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00443-CR

                                          Kristen E. MEWS,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2856
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 12, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM

Do Not Publish